Dissenting Opinion.
Niblack, J.
I agree generally to the conclusion reached in this case, but can not concur in the intimation given that the question of the custody of a minor child may be settled in an incidental way at the time, and as a part of the proceedings, when letters of guardianship over its person and estate are applied for and issued.
An application for letters of guardianship is, in its nature, ex parte. If the question of the custody of a child may then be so settled, I can not see upon what principle such custody may not be determined upon an application for the removal of a guardian. Such an application is an adversary proceeding, requiring notice to the guardian, and involving a judicial *190inquiry. Dibble v. Dibble, 8 Ind. 307. Such an inquiry may,, therefore, be made to take a wider range, and to be, hence, much more comprehensive than proceedings upon an application for letters of guardianship.
Filed Oct. 22, 1887.